JORDAN, Circuit Judge,
dissenting.
The Majority acknowledges that its interpretation of the operative rules of procedure is “strict.” (Majority Op. at 411.) But the interpretation goes beyond strict; with all respect, it is wrong. I therefore dissent from the dismissal of the appeal.
Here are the key procedural steps and the dates on which they occurred. The District Court dismissed State National Insurance Company’s claims against Donna Whiteside in an order dated March 17, 2010. Over four years later, on April 25, 2014, State National filed a motion for leave to renew its malpractice claims against Whiteside,1 styled as a motion pursuant to Fed. R. Civ. P. 60(b)(6). The District Court initiated active litigation by soliciting briefing and ordering settlement negotiations. The litigation proceeded between Whiteside and State National with neither party questioning the District Court’s jurisdiction. During the battle over the motion to reinstate the claims against Whiteside, State National separately entered a stipulation of dismissal with the County of Camden on October 14, 2014. Nothing in the stipulation limited State National’s efforts to renew its claims against Whiteside. On the contrary, the stipulation provided that it should not be construed “in any way to release or otherwise limit” those claims. (App. 326.) The District Court then entered an order, on December 1, 2014, denying State National’s motion for leave to proceed with its claims against Whiteside, and, in the same order, directed that the matter be marked as closed. State National filed its notice of appeal on December 16, 2014.
As my colleagues in the Majority see it, even though State National was trying to obey court orders to actively litigate its motion to reinstate its claims against Whiteside, it was actually allowing the clock to run on its time to appeal. All that litigation wound up being a nullity. It turns out that, unbeknownst to the District Court or the parties, State National was foolishly forfeiting claims worth perhaps millions of dollars. As the Majority would have it, State National could only maintain its appeal rights by choosing between two bad alternatives: it could abandon its settlement of its separate claim against the County, or it could appeal the dismissal of the claims against Whiteside even as the District Court was actively reconsidering that dismissal. The federal rules of civil procedure and of appellate procedure are meant to permit the “just, speedy, and inexpensive determination of every action and proceeding,” Fed. R. Civ. P. 1, and to allow district courts to fully resolve all issues in the first instance so that appellate review is not “piecemeal,” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 170, 94 S.Ct. 2140, 40 L.Ed.2d 732 (1974). It would therefore be strange if the rules really did put State National in that bind. But, properly understood, they do not.
*413The Majority has the rules wrong, but it is correct that the October 14, 2014 stipulation of dismissal terminated the litigation between State National and the County. It is also correct that the District Court had the power to reinstate the claims against Whiteside either through its inherent powers to reverse an interlocutory decision or through ruling on a Rule 60 motion. The Majority incorrectly concludes, however, that the District Court failed to reinstate State National’s claims through either of those means. I disagree. Though the stipulation of dismissal did terminate State National’s suit against the County, it did nothing to divest the Court of jurisdiction over the entirely separate claims against Whiteside. Therefore, whether characterized as a motion invoking the District Court’s inherent power or a Rule 60(b) motion, State National’s motion did keep the matter against Whiteside open until it was resolved by the District Court. Therefore, the time to appeal did not begin to run until the Court issued its December 1, 2014 order denying the motion, and State National’s appeal is timely.
I. Discussion
My colleagues acknowledge that, before the County and State National filed their stipulation of dismissal, the District Court had inherent authority to reinstate the claims against Whiteside. They also seemingly recognize that, had the order dismissing Whiteside been final before the stipulation of dismissal, the District Court could have given State National relief under Rule 60(b). But they nevertheless hold that State National can get the benefit of neither of those avenues for relief. The Majority says instead that the Court’s inherent authority was lost when the stipulation of dismissal was entered, and that Rule 60(b) relief was unavailable before the stipulation of dismissal was entered because the order dismissing Whiteside was not final. I reject both of those conclusions and would hold that State National could have received relief from the District Court by either route.
A. The District Court’s Jurisdiction Under Its Inherent Authority
The clearest way to resolve the question of timeliness would be to rule that the dismissal of State National’s claims against Whiteside was not final until December 1, 2014, when the District Court denied State National’s motion to renew its claims. It is true that the claims against Whiteside had earlier been dismissed by what all agree was an interlocutory order, but the District Court chose to exercise its inherent power to reconsider that decision. State National filed its motion for leave to renew its claims against Whiteside on April 25, 2014, and three days later, the District Court set deadlines for considering the motion. Both sides then actively litigated the matter until it was finally decided on December 1. That was thus the true date of final judgment on the claims against Whiteside, at which point the time to appeal began to run.
The Majority reaches a contrary conclusion by saying that the District Court was divested of any jurisdiction over the claims against Whiteside when State National and the County filed a stipulation of dismissal on October 14, 2014. My colleagues seem to agree that, just a day earlier, the dismissal of the claims against Whiteside was interlocutory and unappealable, and that the District Court was free to reinstate the claims against Whiteside. Yet, even as the District Court was actively considering doing just that, it lost jurisdiction, according to the Majority, because the plaintiffs claim against a separate defendant was settled.
*414To reach that conclusion, my colleagues rely upon a series of cases that stand only for the unremarkable proposition that when a plaintiff and a defendant resolve their dispute through a Rule 41 stipulation of dismissal, that dispute ends and the district court loses jurisdiction. None of the cases they cite, however, suggests that the stipulation has any effect on ongoing litigation with a third party who is expressly excluded from the stipulation of dismissal.
The two cases that the Majority considers. in detail are illustrative. In Versata Software, Inc. v. Callidus Software, Inc., the Federal Circuit concluded that a pending interlocutory appeal was mooted when the two parties terminated their litigation through a Rule 41 stipulation of dismissal. 780 F.3d 1134, 1136 (Fed. Cir. 2015). I agree that any pending appeal between State National and the County would have been mooted by their stipulation of dismissal, but that says nothing about the separate claims against Whiteside.
In Meinecke v.H&R Block of Houston, the Fifth Circuit voided a district court’s grant of summary judgment on claims that had already been resolved by a Rule 41 stipulation of dismissal. 66 F.3d 77, 82 (5th Cir. 1995). Of note, not only did that decision fail to affect non-parties to the stipulation of dismissal; it did not even affect all the claims among the parties to the stipulation. Immediately after declaring contract claims against a defendant resolved by the stipulation, the court went on to consider summary judgment on discrimination claims against the very same defendant that had not been resolved by the stipulation. Id. at 82-83. Just as the Mei-necke court could distinguish between claims resolved by a stipulation of dismissal and those unaffected by it, we should similarly distinguish between those claims terminated in State National’s stipulation of dismissal with the County and those claims, against an entirely separate party, that were expressly excluded from the stipulation.2
*415In short, I do not dispute that we have long held that “a stipulated dismissal under Rule 41 [is] automatic.” (Majority Op. at 407 (citing First Nat. Bank of Toms River, N.J. v. Marine City, Inc., 411 F.2d 674, 677 (3d Cir. 1969)).) What I do dispute is that a stipulation that resolves certain claims somehow nullifies ongoing litigation of separate claims against a separate party-
My colleagues’ implicit assumption is that the case against Whiteside was dormant, awaiting only the completion of the suit against the County to become final and appealable. But, in reality, the District Court was actively overseeing litigation between Whiteside and State National on whether to allow renewal of the claims against Whiteside, so that the matter was far from resolved. On September 10, 2014 — over a month before the stipulation of dismissal — the Court ordered State National and Whiteside to participate in settlement discussions before a magistrate judge. Those discussions took place on September 24. When they failed to produce a settlement, the Court granted Whiteside’s request to file a supplemental brief on September 25, and then, on October 2, ordered Whiteside to file the brief within 30 days. That brief was filed on October 15, one day after the stipulation of dismissal. On October 16 — now two days after the stipulation — the Court issued an order granting State National’s request to file a response to Whiteside’s brief, and that response was filed on October 24. All this culminated in the District Court’s December 1, 2014 order denying the motion for leave to renew the claims against Whiteside.
The ongoing litigation over the White-side claims demonstrates that the case was open and active. In resolving the motion to reinstate the claims against Whiteside, the District Court was simply exercising its “jurisdiction over the original matter,” (Majority Op. at 407), congruent with the settlement’s terms that “State National intends to maintain its claims against Donna Whiteside.” (App. 332.) After the stipulation of dismissal between State National and the County, the Court both accepted briefing from State National and White-side and issued an order permitting additional briefing. It quite obviously intended to retain jurisdiction until it ruled on State National’s motion, and the parties understood the case against Whiteside to be active and unaffected by the stipulation.3
*416The Majority emphasizes that the “District Court’s actions ... cannot override the application of jurisdictional rules.” (Majority Op. at 409.) I do not disagree, and I concur with my colleagues’ readings of Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007), and Lizardo v. United States, 619 F.3d 273 (3d Cir. 2010), that a district court’s mistaken consideration of untimely motions does not excuse the untimeliness. That, however, merely demonstrates that my colleagues are asking the wrong question. If the case against Whiteside had definitively ended in 2010, it would be true that the District Court’s subsequent actions in 2014 were irrelevant. But the 2010 order dismissing Whiteside was not final; “it was an interlocutory order that was not immediately appealable.” (Majority Op. at 406.) Therefore, until the entire case was made final, the District Court had ongoing inherent authority to revise its interlocutory order and revive the suit against Whiteside. The question before us is whether it did so revive the suit. Its actions and intentions in ordering active litigation on the claims against Whiteside, and the parties’ understanding of those actions, certainly are relevant to that determination and prove that the litigation between State National and Whiteside was revived and active. In fact, everybody associated with the litigation, except for the two members of the Majority, understood it that way. Cf. infra pp. 418-19.
B. Rule 60(b) Motion Seeking Relief from a Final Order
The Majority rejects the above reasoning by concluding that the moment the stipulation of dismissal was filed, the dismissal of the claims against Whiteside became final, and all issues among all parties were resolved. It thus concludes that the time to appeal began to run on that date. Even if the stipulation of dismissal ended the case as to all claims against all parties (which it did not), we should still not dismiss this appeal but should instead treat State National’s pending motion as a Rule 60(b) motion for post-judgment relief.4 That, in turn, would mean that the time to appeal was tolled until the motion was resolved. See Fed. R. App. P. 4(a)(4)(A)(vi).
State National’s motion was, in fact, framed in terms of Rule 60(b)(6), so it is puzzling that the Majority is at such pains to avoid treating it that way. Since my colleagues are adamant that the stipulation of dismissal made all interlocutory orders final, they should be glad to treat the further litigation as having proceeded under the terms of Rule 60(b). Instead, they insist that the pending motion was invalid, so that the ongoing litigation before the District Court was meaningless.
There are, however, two ways that the District Court could have properly considered State National’s motion as a Rule 60(b) request for relief from final judgment. First, it could have treated the 60(b) motion as legitimate even though, when it was filed, there was no final order in the case. That approach is, admittedly, in tension with my conclusion that the motion is better considered under the District Court’s inherent power to review interlocutory orders. But our Court has previously considered appeals from denials of Rule 60(b) motions that concerned interlocutory orders, and we could do so here if we opted not to analyze the motion as invoking the District Court’s inherent power. In *417the alternative, accepting that the motion was premature when filed, the District Court could properly have treated it as ripening into a Rule 60(b) motion once the stipulation of dismissal made the underlying interlocutory order final.

1. State National’s Motion as an Ongoing Rule 60(b) Motion

The first avenue — 'that by which the District Court was free to consider State National’s motion under Rule 60(b) from the time the motion was filed — is supported by the generally flexible treatment our Court has given Rule 60(b) motions. It is true, as we said in Torres v. Chater, that by its own terms, Rule 60(b) applies only to “final” judgments, orders, and proceedings, so that “purely interlocutory” orders are “not within the scope of Rule 60(b).” 125 F.3d 166, 168 (3d Cir. 1997). But that principle simply governs whether the strictures of Rule 60(b) apply, not whether a district court can consider more generally a motion to alter an interlocutory decision. As the Advisory Committee Notes to Rule 60 explain in describing the finality requirement, “interlocutory judgments are not brought within the restrictions of the rule, but rather they are left subject to the complete power of the court rendering them to afford such relief from them as justice requires.” Fed. R. Civ. P. 60(b) advisory committee’s note to 1946 amendment (emphasis added); see also United States v. Jerry, 487 F.2d 600, 605 (3d Cir. 1973) (“[S]o long as the district court has jurisdiction over the case, it possesses inherent power over interlocutory orders, and can reconsider them when it is consonant with justice to do so.”). Because a motion for relief from an interlocutory order is treated more liberally than a 60(b) motion, there is no reason to consider State National’s original motion as a nullity simply because it was presented under Rule 60(b)(6).
Our case law makes clear that motions invoking Rule 60(b) should be treated flexibly and functionally. In Torres, while we said that Rule 60(b) applied only to final orders, we did so in reaching the conclusion that a Rule 60(b) motion was not appealable under 28 U.S.C. § 1291 unless it related to a final order. Torres, 125 F.3d at 168. The point was to prevent untimely appeals and to direct district courts to resolve all issues before a party was put to the choice of filing an appeal. The goal of our opinion in Torres was precisely contrary to the purposes for which the Majority now cites it.
In fact, rather than insisting that Rule 60(b) motions are null and void unless in reference to a clearly final order, Torres suggested just the opposite. We allowed appeal of the denial of a motion brought under Rule 60(b), even though the motion was in reference to a seemingly interlocutory order. We took a functional approach to assessing finality and determined that, when an otherwise interlocutory order would “likely escape appellate review, the district court properly considered that order as final for purposes of Rule 60(b),” making its “denial of the motion ... final and appealable.... ” Id. at 169. We thus declined to adopt the rigidly formalistic interpretation of Rule 60 that today’s Majority relies upon.
We extended Torres’s flexible analysis in a later case, Penn West Associates, Inc. v. Cohen, to hold that, “even where an underlying order is purely interlocutory, we may nonetheless review a district court’s denial of a Rule 60(b) motion if the denial has the effect of ‘wrap[ping] up all matters pending on the docket, thus making the decision final.’ ” 371 F.3d 118, 123-24 (3d Cir. 2004) (quoting Torres, 125 F.3d at 168). That language from Penn West plainly authorizes a district court to entertain a *418premature. Rule 60(b) motion to rewew an order that is itself interlocutory — exactly what the District Court was doing with the order dismissing the Whiteside claims.5 Accord Kapco Mfg. Co. v. C & O Enterprises, Inc., 773 F.2d 151, 153 (7th Cir. 1985) (“The denial of a motion under Rule 60(b) is a final and appealable order, and this could be so in rare cases even when the underlying order is interlocutory.’’ (emphasis added)). Penn West also teaches that whether a district court’s decision on a Rule 60(b) motion is itself final or interlocutory depends on a functional analysis of whether it “wrap[s] up all matters pending.” 371 F.3d at 124.
If one takes the position that State National’s motion to reconsider should be addressed as a Rule 60(b) motion, I would say that Penn West controls and compels us to rule that State National’s Rule 60(b) motion was proper, thereby tolling the time to appeal. In Penn West, we considered whether Rule 60(b) applied to a motion to reopen a case that had been administratively closed. Id. at 126. We ruled that an administrative closing was not a final order, so that it was inappropriate for the district court to consider reopening the case under the restrictions of Rule 60(b). Rather than treat the premature Rule 60(b) motion as null and void, though, we remanded to the district court to consider the motion under an equitable analysis without Rule 60(b) restrictions. Id. at 128-29.6 Applying those principles to this case, the District Court could have properly considered the Rule 60(b) motion and given it more liberal treatment because it was initiated before the interlocutory order dismissing the claims against Whiteside was made final.

2. State National’s Motion as a Ripened Rule 60(b) Motion When the Underlying Interlocutory Order Became Final

The Majority provides no reason why the District Court could not have treated State National’s premature Rule 60(b) motion as having ripened into a true Rule 60(b) motion after the stipulation of dismissal was filed and the order dismissing Whiteside became unambiguously final. As explained above, Torres and Penn West undermine the Majority’s determination that a premature Rule 60(b) motion is thereafter a nullity, since in both those cases we considered appeals of Rule 60(b) rulings when the underlying order’s finality- was uncertain. Indeed, no one in this case understood the procedural events in the way that the Majority now does. State National and Whiteside litigated before the District Court under the assumption that the motion at issue was valid under Rule 60(b), and they did so with the active *419approval and encouragement of the District Court. It is thus not just contrary to the Rules and our own precedent for us to declare, on appeal, that such good-faith litigation amounts only to “sound and fury, signifying nothing,” William Shakespeare, MacBeth act 5, sc. 5; it is contrary to the first-hand understanding of all the participants in the process.
Practical considerations also support an interpretation of Rule 60(b) that would allow the District Court to reconsider the dismissal of the claims against Whiteside. Under the Majority’s reading of the Rule, the District Court was free to reconsider the Whiteside dismissal under its inherent powers before State National and the County signed the stipulation of dismissal, but it was immediately stripped of all jurisdiction the moment the stipulation was entered. Such a conclusion effectively abrogates Rule 60(b) in cases in which there is a Rule 41 stipulation of dismissal. In the present case, it provides no point at which State National could have sought Rule 60(b) review of Whiteside’s dismissal.7 As my colleagues would have it, State National’s motion to renew its claims against Whiteside was either a nullity when filed or was voided with the entry of the stipulation. Either way, their position suggests that the District Court lacked jurisdiction to consider a Rule 60(b) motion concerning Whiteside’s dismissal once the stipulation with the County was filed. If that were correct, then the Rules arbitrarily require a plaintiff in such circumstances to abandon settlement with one defendant in order to give the district court time to mull over independent claims against another defendant.
That is a particularly strange result because Rule 41 dismissals may themselves be reviewed by a district court under Rule 60(b). We have held that “any time a district court enters a judgment, even one dismissing a case by stipulation of the parties, it retains, by virtue of Rule 60(b), jurisdiction to entertain a later motion to vacate the judgment on the grounds specified in the rule.” Sawka v. Healtheast, Inc., 989 F.2d 138, 140 (3d Cir. 1993) (internal quotation omitted).8 Even if a district court did not retain jurisdiction over settlement enforcement, we suggested in Sawka that it could set aside the settlement under “extraordinary circumstances” under Rule 60(b)(6). Id. at 140; see also *420Bryan v. Erie County Office of Children and Youth, 752 F.3d 316, 321 (3rd Cir. 2014) (“[T]he same ancillary jurisdiction that supports post-judgment enforcement proceedings supports proceedings to seek relief from the judgment.”)- If State National could seek Rule 60(b)(6) review of the actual stipulation of dismissal that supposedly stripped the District Court of all jurisdiction, it only makes sense that it could seek the same review of the order dismissing Whiteside, which became final — and thus appealable — only when the stipulation of dismissal was entered.
' A district court’s ability to grant post-judgment relief in a case like this is especially valuable. The basis of State National’s motion to renew its claims against Whiteside was that the District Court’s legal reasoning had shifted over the course of the litigation in a way that now would allow State National to assert malpractice claims against Whiteside. If changes in the District Court’s legal reasoning really did undermine the final judgment, that is precisely the kind of error that Rule 60(b) is meant to address, by allowing district courts to correct and clarify their logic in the first instance rather than forcing an unnecessary appeal of a muddled final judgment.9
C. Federal Rule of Appellate Procedure 4 and the Purpose of the Appellate Rules
Under the legal theories I have discussed, the clock for a timely appeal began to run with the District Court’s December 1, 2014 order denying the motion for leave to renew the claims against Whiteside. Under the inherent authority theory, there simply was no final judgment with regard to Whiteside until December 1, 2014, since the District Court had reopened the matter by entertaining the motion to reverse its interlocutory order. If, instead, the motion were to be treated as a Rule 60(b) motion, it tolled the time to appeal pending its resolution because it was filed “no later than 28 days after the judgment.” Fed. R. App. P. 4(a)(4)(A). In either case, the December 16, 2014 appeal was “within 30 days after entry of the judgment or order appealed from” and was therefore timely. Fed. R. App. P. 4(a)(l)(A)(vi).
Both interpretations comport with the purpose of the Rules to have district courts fully resolve a case before it is appealed. As the Advisory Committee elaborated when it clarified Rule 4(a)(4) in 1979, “it would be undesirable to proceed with the appeal while the district court has before it a motion the granting of which would vacate or alter the judgment appealed from.” Fed. R. App. P. 4(a)(4) advisory committee’s note to 1979 amendment; see also Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58-59, 103 S.Ct. 400, 74 L.Ed.2d 225 (1982) (observing one reason for the reform of Rule 4(a)(4) was to “clarify both the litigants’ timetable and the courts’ respective jurisdictions,” in service of the principle “that a federal district court and a federal court of appeals should not attempt to assert jurisdiction over a case simultaneously.”).
In contrast, the Majority’s holding frustrates the purpose of the Rules to limit appeals to truly final decisions. As we explained in Penn West, “a ‘final decision’ for purposes of appeal” is generally “‘one which ends the litigation on the merits and leaves nothing for the court to do but execute the judgment.’ ” 371 F.3d at 125 *421(quoting Catlin v. United States, 324 U.S. 229, 233, 65 S.Ct. 631, 89 L.Ed. 911 (1945)). “[T]here is no final order if claims remain unresolved and their resolution is to occur in the district court.” Aluminum Co. of Am. v. Beazer East, Inc., 124 F.3d 551, 557 (3d Cir. 1997). The Majority’s reading of the Rules throws into confusion what constitutes a final decision in a multi-claim, multi-party case where some claims are resolved via voluntary dismissal under Federal Rule of Civil Procedure 41(a)(1)(A). In the case before us, the Majority would have forced State National to file an appeal even as the District Court was actively considering a motion before it on the claims against Whiteside.
The alternatives I have suggested better comport, I believe, with the text and purpose of the Rules. Neither would treat cases disposed of by Rule 41 dramatically differently from those ended by other means, and both would give district courts the opportunity to resolve all the matters before them without encouraging parties to jump the gun with a premature appeal. Both would facilitate settlement by not forcing plaintiffs to abandon claims against certain defendants in order to settle with others. And, in keeping with Kokkonen, neither would do anything to expand the ancillary jurisdiction of federal courts.
I share the Majority’s desire that parties be encouraged to appeal in a timely manner. But I am also concerned with interrupting our district courts’ complete adjudication of cases before appeal, and I would not create hyper-technical traps for prospective appellants. The ordinary course of an adjudication is to reach final judgment, to resolve any post-judgment motions enumerated in Federal Rule of Appellate Procedure 4(a)(4)(A), and then for the aggrieved party to timely appeal. Under the able guidance of the District Court, that is the course this case took, and I would not strain to read complexities into the Rules that interrupt that sequence.10
II. Conclusion
This case proceeded before the District Court in model fashion. The various claims were resolved in sequence; the parties were given a full opportunity to ventilate their issues; and, after the last remaining issue was definitively decided by the District Court, the aggrieved party appealed in short order. We should not interpret procedural rules to upset that orderly routine. I therefore respectfully dissent.

. State National's claims against Whiteside comprised allegations of professional negligence, legal malpractice, breach of fiduciary duty, and breach of contract.


. My colleagues in the majority also cite several cases relying on the Supreme Court’s discussion of Rule 41 (a) (1) (A) (ii) in Kokkonen v. Guardian Life Insurance Company of America, 511 U.S. 375, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994). In Kokkonen, the Supreme Court considered whether, after the parties entered a stipulation of dismissal under what is now Rule 41(a)(l)(A)(ii), a district court could exercise ancillary jurisdiction to enforce those parties' settlement agreement. Id. at 378, 114 S.Ct. 1673. The Court determined that, if the stipulation was entered without any formal endorsement by the district court, the court lost jurisdiction over enforcement. Id. at 380-81, 114 S.Ct. 1673.
My colleagues agree that Kokkonen speaks only to a district court’s ancillary jurisdiction and that the concern in the present case is instead with "jurisdiction over the original matter.” (Majority Op. at 407.) Nevertheless, they cite several cases from other Circuits applying the Kokkonen principle. E.g., Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1279-80 (11th Cir. 2012); SmallBizPros, Inc. v. MacDonald, 618 F.3d 458, 463-64 (5th Cir. 2010); Smith v. Phillips, 881 F.2d 902, 904 (10th Cir. 1989). None of those cases involved an additional party actively litigating separate issues unrelated to the stipulation of dismissal. In such a case, which is what we have before us now, a district court has ongoing subject-matter jurisdiction without any need to assert ancillary jurisdiction, so the holding in Kokkonen is not in play.
Kokkonen is instructive, however, because it tests the constitutional bounds of district courts' subject-matter jurisdiction following a stipulation of dismissal. Even if those strictures applied to this case, which they do not, the correct conclusion is that the District Court did retain jurisdiction over the claims against Whiteside. In Kokkonen, the Supreme Court made clear that a district court can retain jurisdiction over a case wholly resolved by a stipulation of dismissal as long as it does so explicitly, even to enforce a settlement agreement collateral to the underlying litigation. 511 U.S. at 381, 114 S.Ct. 1673. In this case, the District Court was actively considering the case against Whiteside and thus made *415manifest its intention to retain jurisdiction. The conduct of the Court and the parties indicates that all of them shared that understanding. Indeed, the stipulation of dismissal explicitly confirmed as much, saying, “Nothing herein shall be construed in any way to release or otherwise limit the claims State National has asserted or may assert against Donna Whiteside arising out of her alleged legal malpractice....” (App. 326.) On these facts, I would conclude that, even if Kokkonen applied, the District Court acted effectively before the stipulation of dismissal to assert its continuing jurisdiction over the claims against Whiteside.
That conclusion is bolstered by our Court's liberal standard for evaluating a district. court’s retention of jurisdiction following a settlement agreement. There is not
any magic form of words that the judge must intone in order to make the retention of jurisdiction effective. All that is necessary is that it be possible to infer that he did intend to retain jurisdiction — that he did not dismiss the case outright, thereby relinquishing jurisdiction. Halderman by Halderman v. Pennhurst State Sch. & Hosp., 901 F.2d 311, 317 (3d Cir. 1990) (quoting McCall-Bey v. Franzen, 777 F.2d 1178, 1188 (7th Cir. 1985)).


. The Majority contends, to the contrary, that “the parties did not make a motion before the District Court for it to decide on whether the claims against Whiteside should be reinstated before dismissing the case.” (Majority Op. at 409.) But that is simply not so. State National filed its motion for leave to renew its malpractice claims against Whiteside on April 25, *4162014, almost six months before the stipulation of dismissal.


. Rule 60(b) allows a court, on “motion and just terms,” to “relieve a party or its legal representative from a final judgment, order, or proceeding....” Fed. R. Civ. P. 60(b).


. Whiteside suggests that Federal Rule of Appellate Procedure 4(a)(4)(A)(vi) cuts against this reading because it tolls the time to appeal a Rule 60 motion only “if the motion is filed no later than 28 days after the judgment is entered.” But, though that language is clear in saying that the motion must be filed before 28 days have elapsed after final judgment, it says nothing about whether a motion may toll if filed before judgment is made final.


. The Perm West holding also reaffirms that the proper way to evaluate the appealed motion is as a decision by the District Court under its inherent powers to reopen an interlocutory decision. The Majority appears to agree that, prior to the stipulation of dismissal, that is how the District Court should have reconsidered its dismissal of Whiteside. It is odd to say that the strictures of Rule 60(b) suddenly attached to the Court’s reconsideration in progress merely because another party was dismissed. It may, therefore, have been improper for the District Court to rely on Rule 60(b)(6)'s exceptional circumstances requirement in denying the motion. But that speaks only to the appropriate standard for the District Court in reconsidering its decision, not to its ongoing jurisdiction.


. My colleagues in the Majority seemingly acknowledge that they are abolishing Rule 60(b) relief for parties in State National’s position, because they argue that the Rule 60 motion was filed both too early and too late. It was too early for purposes of Rule 60 because it sought to review a dismissal order that was "interlocutory,” so that a "Rule 60(b)(6) motion was not a proper avenue by which to challenge [Whiteside’s] dismissal.” (Majority Op. at 406.) At the same time, the motion was too late for purposes of Federal Rule of Appellate Procedure 4(a)(4)(A)(vi) because the “judgment” it sought to review “was entered years before,” so that the motion did not satisfy the 28-day time limit for Rule 4 tolling. (Majority Op. at 411.) Therefore, in the Majority’s reading, State National's motion was defective because it asked for relief from a dismissal order that was the Schrodinger's cat of procedural rulings — simultaneously too alive as an interlocutory order for purposes of Federal Rule of Civil Procedure 60 and too dead as a final judgment for purposes of Federal Rule of Appellate Procedure 4.


. In Kokkonen, the Supreme Court considered a circuit split on the question of when a Rule 60(b) motion may reopen a case after a stipulation of dismissal. 511 U.S. at 378, 114 S.Ct. 1673. The Court noted that some circuits allow “reopening of the dismissed suit by reason of breach of the agreement that was the basis for dismissal,” while other circuits— ours included, in Sawka — do not treat that as sufficient. Id. The Court observed that its ruling in Kokkonen did not resolve that question because reopening a suit is a separate question from enforcing a settlement. Id.


. I hasten to add that I am not saying or implying that State National’s assertions about the District Court’s reasoning are accurate. Nor am I suggesting that, if we got to the merits, State National should prevail. I am only saying that we can and should get to the merits.


. If the Majority's reading of the Rules is indeed correct, I cannot believe that such a result is what the Rules Committees of the Judicial Conference intended. I encourage the Civil Rules Committee to provide clarification for Federal Rule of Civil Procedure 41 to assure that Rule 60(b) motions may still be considered after the entry of a stipulation of dismissal, and likewise encourage the Appellate Rules Committee to clarify Federal Rule of Appellate Procedure 4 so that a stipulation of dismissal cannot be seen as overriding the tolling effects of 4(a)(4)(A) motions.